internal_revenue_service number release date index number --------------------------------------------- --------------------------- ------------------------------------------- -------------------------------- ------------------------------------------------------------ ------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- --------- ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-122915-18 date date legend taxpayer country a country b date year year year year year year a possession dear ------------------ ----------------------------------------------------------------------- ---------------------------- --------- ------------------------ ------- -------- ------- ------- ----- -- ------- ---- ----------------- this letter responds to your personal representative’s letter of date and subsequent correspondence requesting a ruling concerning your status as a nonresident_not_a_citizen_of_the_united_states for purposes of federal estate gift and generation skipping transfer gst tax under sec_2209 sec_2501 sec_2652 and sec_2663 of the internal_revenue_code and sec_26_2652-1 of the generation-skipping_transfer_tax regulations the facts and representations submitted are summarized as follows taxpayer was born in country a on date in year a year between and at the time of his birth neither of taxpayer’s parents were citizens nationals or residents of the united_states nor any of its possessions or territories and neither of taxpayer’s parents were born in the united_states nor any of its possessions or territories plr-122915-18 taxpayer’s mother was a citizen of country a and resided in country a from her birth before year until year taxpayer’s father was a citizen of country b and resided in country a from year to year taxpayer resided in country a from year until year in year taxpayer relocated to possession a possession_of_the_united_states under sec_7701 with a student visa after graduating from college in year taxpayer began working in possession with a work visa taxpayer has continuously resided in possession since year in year taxpayer became a permanent resident of possession and in year at the age of a taxpayer became a citizen_of_the_united_states through naturalization proceedings in the u s district_court for the district of possession law and analysis taxpayer was not a citizen_of_the_united_states by reason of his birth the nationality act of the act was in effect in year at the time of taxpayer’s birth the law in effect at the time of birth governs whether a child obtains derivative citizenship through his parents as of his or her birth see 804_f3d_520 2nd cir aff’d in part rev’d in part sub nom sessions v morales-santana 137_sct_1678 section of the act provides a list of persons who are to be considered citizens of the united_states by reason of their birth paragraphs a and b of section of the act address persons born in the united_states paragraph d of sec_101 of the act defines the united_states as the continental_united_states alaska hawaii puerto rico and the virgin islands of the united_states the facts provide that taxpayer was not born in any of the aforementioned locations therefore paragraphs a and b of section of the act do not apply to taxpayer paragraph e of section 201of the act addresses persons born in an outlying possession_of_the_united_states paragraph e defines the outlying possessions of the united_states as all territory other than those specified in paragraph d over which the united_states exercises rights of sovereignty except the canal zone the facts provide that taxpayer was born in country a country a was not an outlying possession_of_the_united_states therefore paragraph e did not apply to taxpayer paragraph f of section of the act addressed children of unknown parentage found in the united_states which does not apply to taxpayer nationality act of pub_l_no 54_stat_1137 date plr-122915-18 paragraphs c d and g of section of the act address persons born outside the united_states and its outlying possessions paragraph c applies to persons born outside the united_states and its outlying possessions of parents both of whom were citizens of the united_states the facts provide that neither of taxpayer’s parents were citizens of the united_states at the time of his birth therefore paragraph c did not apply to taxpayer paragraphs d and g of section of the act apply to persons born outside the united_states and its outlying possessions to parents one of whom was a citizen_of_the_united_states the facts provide that neither of taxpayer’s parents were citizens of the united_states at the time of his birth therefore paragraphs d or g did not apply to taxpayer further sections and of the act address persons born in puerto rico the canal zone or panama in certain time periods and provide conditions under which such persons could be declared citizens of the united_states in this case taxpayer was not born in the united_states or one of its possessions not born of parents at least one of whom was a citizen_of_the_united_states and not found in the united_states with unknown parentage under the statute in effect when taxpayer was born the act taxpayer would not have qualified as a citizen_of_the_united_states at birth accordingly based on the facts presented and representations made we conclude that taxpayer did not acquire his united_states citizenship on account of his birth taxpayer became a citizen_of_the_united_states through naturalization based solely upon residency in possession the immigration and nationality act of the act was in effect in year when taxpayer became a united_states citizen sections through of the act contain the rules with respect to naturalization naturalization is defined by paragraph of sec_101 of the act as the conferring of nationality of a state upon a person after birth by any means whatsoever paragraph a of sec_316 of the act provides the residency requirement for naturalization no person except as otherwise provided in this title shall be naturalized unless such petitioner immediately preceding the date of filing this petition for naturalization has resided continuously after being lawfully admitted for permanent residence within the united_states for at least five years and during the five years immediately preceding the date of filing this petition has been physically present therein for periods totaling pincite immigration and nationality act of pub_l_no 66_stat_163 date codified as amended pincite u s c a plr-122915-18 least half of that time and who has resided within the state in which the petitioner filed the petition for at least six months has resided continuously within the united_states from the date of petition up to the time of admission of citizenship and during all periods referred to in this subsection has been and still is a person of good moral character attached to the principles of the constitution of the united_states and well disposed to the good order and happiness of the united_states emphasis added paragraph of sec_101 of the act defines the term united_states as the continental_united_states alaska hawaii puerto rico guam and the virgin islands of the united_states paragraph of sec_101 of the act defines the term state as alaska hawaii the district of columbia puerto rico guam and the virgin islands of the united_states taxpayer became a citizen_of_the_united_states in year under the naturalization provision of the act based on his continuous residency in possession taxpayer did not become a citizen_of_the_united_states under the act based on his birth accordingly based on the facts presented and representations made we conclude that taxpayer acquired his united_states citizenship solely by reason of residence within a possession_of_the_united_states taxpayer is presently considered a nonresident_not_a_citizen_of_the_united_states for federal estate gift and gst tax purposes sec_2101 imposes a tax except as provided in sec_2107 on the transfer of the taxable_estate determined as provided in sec_2106 of every decedent nonresident_not_a_citizen_of_the_united_states sec_2208 provides that a decedent who was a citizen_of_the_united_states and a resident of a possession thereof at the time of his death shall for purposes of the estate_tax be considered a citizen_of_the_united_states unless he acquired his united_states citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_2209 provides that a decedent who was a citizen_of_the_united_states and a resident of a possession thereof at the time of his death shall for purposes of the estate_tax be considered a nonresident_not_a_citizen_of_the_united_states but only if such person acquired his united_states citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_20_2209-1 of the estate_tax regulations provides that the term nonresident_not_a_citizen_of_the_united_states includes a u s citizen domiciled in a possession_of_the_united_states who acquired his u s citizenship solely by reason of plr-122915-18 his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_2501 provides that a tax computed as provided in sec_2502 is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2501 provides that sec_2501 shall not apply to the transfer of intangible_property by a nonresident_not_a_citizen_of_the_united_states sec_2501 provides that a donor who is a citizen_of_the_united_states and a resident of a possession thereof shall for purposes of the gift_tax be considered a citizen_of_the_united_states within the meaning of that term unless the united_states citizenship was acquired solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_2501 provides that a donor who is a citizen_of_the_united_states and a resident of a possession thereof shall for purposes of the gift_tax be considered a nonresident_not_a_citizen_of_the_united_states but only if the donor acquired his united_states citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible but in the case of a nonresident_not_a_citizen_of_the_united_states the tax shall apply to a transfer only if the property is situated within the united_states sec_25_2501-1 of the gift_tax regulations provides that the term nonresident_not_a_citizen_of_the_united_states includes a u s citizen domiciled in a possession_of_the_united_states who acquired his u s citizenship solely by reason of his being a citizen of such possession_of_the_united_states or his birth or residence within such possession_of_the_united_states sec_26_2652-1 provides in part that except as otherwise provided in paragraph a relating to certain qualified_terminable_interest_property trusts the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies plr-122915-18 sec_26_2652-1 provides that for purposes of chapter a transfer is subject_to federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits a transfer is subject_to federal estate_tax if the value of the property is properly includible in the decedent's gross_estate as determined under sec_2031 or sec_2103 sec_2663 provides in part that the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of chapter including regulations consistent with the principles of chapter sec_11 and sec_12 providing for the application of chapter in the case of transferors who are nonresidents not citizens of the united_states sec_26_2663-2 provides that a transfer by a non-resident not a citizen_of_the_united_states is a direct_skip subject_to chapter only to the extent that the transfer is subject_to the federal estate or gift_tax within the meaning of sec_26_2652-1 sec_26_2663-2 provides that chapter applies to a taxable_distribution or a taxable_termination to the extent that the initial transfer of property to the trust by a non-resident not a citizen_of_the_united_states transferor whether during life or at death was subject_to the federal estate_tax or gift_tax within the meaning of sec_26_2652-1 as mentioned above taxpayer acquired his united_states citizenship solely by reason of his residence within a united_states possession accordingly based on the facts presented and representations made we conclude that taxpayer is presently considered a nonresident_not_a_citizen_of_the_united_states for federal estate gift and gst tax purposes in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-122915-18 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
